          Case 4:20-cv-00381-KGB Document 9 Filed 01/25/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION
GEORGE GUTHRIE,
ADC# 163208                                                                        PLAINTIFF

v.                              Case No. 4:20-cv-00381-KGB-JTK

DEXTER PAYNE, Director
Arkansas Department of Correction                                                DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff George Guthrie’s complaint is dismissed without prejudice. The relief sought is denied.

       It is so adjudged this 25th day of January, 2021.




                                                           Kristine G. Baker
                                                           United States District Judge
